Parks, J.,
dissenting: As I read K.S.A. 60-2001(b)(l), it provides that “no fee will be required” when a poverty affidavit is filed. In other words, the docket fee is waived for all purposes.
It is interesting to note that K.S.A. 60-2005 provides that the State of Kansas and all cities and counties in this state are exempt from paying docket fees, except that when costs are assessed against these entities, the docket fee prescribed by K.S.A. 60-2001 shall be included. If the legislature had intended to include a docket fee as costs in situations where a poverty affidavit has been filed, it would have used language in K.S.A. 60-2001 similar to that found in K.S.A. 60-2005.
The words “no fee will be required” are plain and unambiguous. In such circumstances the court must give effect to the intention of the legislature as expressed, rather than determine what the law should or should not be. In construing a statute, the language of which is plain, it is not the function of this court to search for reasons for its enactment. Randall v. Seemann, 228 Kan. 395, 397, 613 P.2d 1376 (1980), and cases cited therein.
In my view, the legislature has seen fit to waive the docket fee when a poverty affidavit is filed. Therefore, the trial court had no authority, discretionary or otherwise, to include a docket fee of $35 as costs against the plaintiff.
I would reverse.